                 Case 2:09-cr-00466-KJD-LRL Document 260 Filed 07/15/19 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Manuel Gudino-Sierra
                                                       JUDGMENT IN A CIVIL CASE
                                Petitioner,
                                                       Case Number: 2:16-cv-01019-KJD
                                                                    (criminal case 2:09-cr-0466-KJD-PAL
United States of America

                                 Respondent


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment
that Petitioner'sis motion
                    hereby under
                           entered28denying
                                     U.S.C. §Motion
                                              2255 to
                                                    to vacate,
                                                       Vacate set aside, or
                                                               Sentence     correct
                                                                         under      his sentence
                                                                                28 USC   2255. is DENIED.
FURTHER ORDERED that petitioner is denied a certificate of appealability.




         July 15, 2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Matott
                                                             Deputy Clerk
